UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

19¢€V798 (DLC)

NUCURRENT INC.,
ORDER

 

Plaintiff,

 

-y- ‘ =
VIL TRATES
USDC SONY

SAMSUNG ELECTRONICS CO., LTD, and : DOCUMENT
SAMSUNG ELECTRONICS AMERICA, INC., : ,

 

 

 

Defendants. : BA

SU ASSN roe ree
DATE FILED Ub og

 

 

 

I
I
[
i
i
]
I
I
|
I
{
!
|
|
I
I
I
l
t
i
]
|
I
I
I
|
|
I
I
I
[
[
E
1
]
I
~*~
i
¥
i
i
iLO!

 

 

 

DENISE COTE, District Judge:

An endorsement of July 22, 2019 having granted the parties’
joint motion for a stay of this case until the Patent Trial and
Appeal Board issues a Final Written Decision (or otherwise
denies institution) on Samsung’s petitions for Inter Partes
Review, it is hereby

ORDERED that the parties shall submit a status letter by

December 6, 2019.
SO ORDERED:

Dated: New York, New York
November 26, 2019

j - Wh
i; a a fy
DENISE COTE
United States District Judge

 
